Dawson, J.
(dissenting in part): The minimum and maximum allowance per week for eight years does not apply except in the *697specific instance where the statute says it shall apply. It applies.in cases of total permanent disability. The minimum and maximum weekly allowance, for the particular times fixed, in the numerous other specified cases mentioned in the statutory schedule (none of which is for eight years) applies to those specified cases, and for the times fixed in those cases. To illustrate, the schedule, page 306, Session Laws of 1917, provides:
“(1) For the loss of a thumb, 50 per cent of the average weekly wages during 60 weeks.”
Now, if a workman should lose a thumb, and his average weekly wages had been $20 per week, then fifty per cent of twenty dollárs for sixty weeks would amount to $600. That would satisfy the minimum requirement of six dollars per week for sixty weeks, and it would not exceed the maximum of twelve dollars per week for that period. If his wages had been fifty dollars per week, fifty per cent of such amount for sixty weeks would be $1,500, but the maximum allowance is twelve dollars per week, so, notwithstanding this computation, his maximum allowance could not exceed $720. On the other hand if his average weekly wages had been only eight dollars, fifty per cent of that amount for sixty weeks would only be $240, but that sum would not satisfy the statutory minimum which in the supposed case would be six dollars per week for sixty weeks, or $360. This is according to the schedule.
But the plaintiff’s case is not covered by the schedule. It is squarely within the provision governing injuries “not covered by schedule” quoted in the main opinion — sixty per cent of-the difference between twenty dollars per week and the amount he is now able to earn, computed for eight years. To determine his present earning capacity and to make the proper computation for his compensation thereon in accordance with the foregoing, the judgment of the district court should be reversed and remanded.
But I do not assent to any result which can lead to an allowance of two or three times as much as a permanent partial injury to plaintiff’s hand as the legislature has specifically fixed for the total loss of it or a total loss of its use. I cannot assent to thrusting into the schedule a case not covered by the schedule and one expressly excluded therefrom; and. while I would by no means disregard an express statutory provision, I deem it proper, always, to search for an interpretation of a statute which will avoid giving it an illogical result. Take the example of the lost thumb again. The minimum *698allowance is $360; the maximum $720; but for a permanent partial loss of it, the minimum, under the rule here applied, must be $2,496. And this minimum must be awarded however slight the disability, if it is sufficiently serious to require any compensation at all. To this, extent I dissent.
Porter, J., and Marshall, J., concur in this partial dissent.